Dawson, J.
(dissenting)There is nothing in the text of our bulk-sales act to qualify or restrict its meaning. The sale or disposal of any part of a stock of merchandise otherwise than in the ordinary course of retail trade is void as against the seller’s creditors unless the statute governing such a sale is followed. (R. S. 58-101; Oil Co. v. Consolidated Companies, 110 Kan. 245, 203 Pac. 915.) We have expressly held that the creditors of the seller who are protected by the statute are not those only who have extended credit to the seller in the matter of supplying him with merchandise which becomes part of his mercantile stock, but the statute also protects all creditors (Burnett v. Trimmell, 103 Kan. 130, L. R. A. 1918E, 1058, 173 Pac. 6.) It is not easy to see why general creditors of a person who owns an entire stock of goods should be protected by the bulk-sales act, but general creditors of a person who owns an undivided half interest in such a stock of goods are not so protected. In either case such creditors may or do give a man credit because he is apparently a man of substance — one who has a stake in the community, and who by reason of the bulk-sales act could not dispose of his tangible property overnight and abscond leaving his creditors in the lurch. Obviously the statute is just as necessary to protect the creditors of a part owner of a mercantile stock as the creditors of one who owns the entire stock. I think the judgment of the trial court on this point was eminently correct, and I am therefore constrained to dissent.